Opinion issued March 13, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01005-CV
____________

EVA PENA, Appellant

V.

OSCAR J. PENA, Appellee



On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 2005-08355



MEMORANDUM OPINION
	Appellant, Eva Pena, has filed an emergency motion to dismiss her appeal. 
Appellee, Oscar J. Pena, previously filed a motion to dismiss the appeal, which has
been carried with the case.  No opinion has issued.  Accordingly, we grant appellant's
and appellee's motions to to dismiss the appeal.  The appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Higley.